UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-14949 Implant Sciences Corporation (Exact name of registrant as specified in our charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 600 Research Drive, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) (978) 752-1700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on our corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes qNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of January 31, 2012, there were 33,727,998 shares of the registrant’s Common Stock outstanding. IMPLANT SCIENCES CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2011 (unaudited) and June 30, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended December 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6-26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 -2- Implant Sciences Corporation Condensed Consolidated Balance Sheets December 31, June 30, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash and investments Accounts receivable-trade, net of allowance of $21,000 Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash and investments - Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Senior secured convertible note $ $ Senior secured note Line of credit Current maturities of obligations under capital lease Payable to Med-Tec Accrued expenses Accounts payable Deferred revenue Total current liabilities Long-term liabilities: Long-term obligations under capital lease, net of current maturities Total long-term liabilities Total liabilities Commitments and contingencies(Note 20) Stockholders' deficit: Common stock; $0.10 par value; 200,000,000 shares authorized; 33,405,209 and 33,394,664 at December 31, 2011 and 30,991,873 and 30,981,328 at June 30, 2011 shares issued and outstanding, respectively Preferred stock; no stated value; 5,000,000 shares authorized; Series G Convertible Preferred Stock, no stated value; 650,000 shares authorized; 164,667 shares issued and outstanding at December 31, 2011 and June 30, 2011, respectively (liquidation value $1,317,000) Additional paid-in capital Accumulated deficit ) ) Deferred compensation ) - Treasury stock, 10,545 common shares, respectively, at cost ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Implant Sciences Corporation Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended December 31, For the Six Months Ended December 31, Revenues $ Cost of revenues Gross margin Operating expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other income (expense), net: Interest income Interest expense ) Change in fair value of warrant derivative liability - ) - ) Change in fair value of note conversion option liability - ) - ) Total other income (expense), net ) Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing net loss per common share, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -4- Implant Sciences Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) For The Six Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows: Depreciation and amortization Bad debt recoveries - ) Stock-based compensation expense Note payment discount - Loss on disposal of equipment - Fair value of warrants issued to non-employees ) Common stock issued to consultants Change in fair value of warrant derivative liability - Change in fair value of note conversion option liability - Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets Cash overdraft - ) Accounts payable ) Accrued expenses Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Transfer to restricted funds, net ) Payments received on note receivable - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from common stock issued in connection with exercise of stock options and employee stock purchase plan - Principal repayments of long-term debt and capital lease obligations ) ) Net borrowings on line of credit Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Non-cash Investing and Financing Activities: Conversions of senior secured convertible promissory note to common shares $ $ Conversion of convertible promissory note - related party - Common stock issued to consultants The accompanying notes are an integral part of these condensed consolidated financial statements. -5- IMPLANT SCIENCES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Description of Business Implant Sciences Corporation develops, manufactures and sells sophisticated sensors and systems for the security, safety and defense industries.We have developed proprietary technologies used in explosives trace detection (“ETD”) applications and market and sell handheld and benchtop ETD systems that use our proprietary technologies. Our products are marketed and sold to a growing number of locations domestically and internationally.These systems are used by private companies and government agencies to screen baggage, cargo, other objects and people for the detection of trace amounts of explosives. We are a party to several loan and credit agreements with DMRJ Group LLC (“DMRJ”), an accredited institutional investor (see Note 13).As of December 31, 2011, our obligation to DMRJ under a senior secured convertible promissory note, as amended, a senior secured promissory note and a revolving line of credit approximated $3,520,000, $1,000,000 and $21,049,000, respectively.Further, as of December 31, 2011, our obligation to DMRJ for accrued interest under the senior secured convertible promissory note, the senior secured promissory note and the line of credit approximated $1,988,000 and is included in current liabilities in the condensed consolidated financial statements. As of January 31, 2012, our obligations to DMRJ under the senior secured convertible promissory note, the senior secured promissory note and the credit facility approximated $3,520,000, $1,000,000 and $21,686,000, respectively.Further, as of January 31, 2012, our obligation to DMRJ for accrued interest under the amended senior secured convertible promissory note, the senior secured promissory note and the line of credit approximated $1,782,000 and is included in current liabilities. Our ability to comply with our debt covenants in the future depends on our ability to generate sufficient sales and to control expenses, and will require us to seek additional capital through private financing sources.In addition, we will require substantial funds for further research and development, regulatory approvals, and the marketing of our explosives detection products.Our capital requirements depend on numerous factors, including but not limited to the progress of our research and development programs; the cost of filing, prosecuting, defending and enforcing any intellectual property rights; competing technological and market developments; changes in our development of commercialization activities and arrangements; and the hiring of additional personnel, and acquiring capital equipment. We have suffered recurring losses from operations.Our consolidated financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. There can be no assurances that our forecasted results will be achieved or that we will be able to raise additional capital necessary to operate our business.These conditions raise substantial doubt about our ability to continue as a going concern.The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Any failure to comply with our debt covenants, to achieve our projections and/or to obtain sufficient capital on acceptable terms would have a material adverse impact on our liquidity, financial condition and operations and could force us to curtail or discontinue operations entirely and/or file for protection under bankruptcy laws. Further, upon the occurrence of an event of default under certain provisions of our agreements with DMRJ, we could be required to pay default rate interest equal to the lesser of 3.0% per month and the maximum applicable legal rate per annum on the outstanding principal balance outstanding. -6- IMPLANT SCIENCES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2. Interim Financial Statements and Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).In the opinion of management, the accompanying condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments), which we consider necessary for a fair presentation of the financial position at such date and of the operating results and cash flows for the periods presented.All intercompany balances and transactions have been eliminated in consolidation. The results of operations and cash flows for the three and six months ended December 31, 2011 may not necessarily be indicative of results that may be expected for any succeeding quarter or for the entire fiscal year.The information contained in this Form 10-Q should be read in conjunction with our audited financial statements, included in our Form 10-K, as of and for the year ended June 30, 2011. The balance sheet at June 30, 2011 has been derived from our audited consolidated financial statements at that date, but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The accompanying condensed consolidated financial statements include our operations in Massachusetts and California. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and judgments, which are evaluated on an ongoing basis, that affect the amounts reported in our condensed consolidated financial statements and accompanying notes.Management bases our estimates on historical experience and on various other assumptions that it believes are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the amounts of revenues and expenses that are not readily apparent from other sources.Actual results could differ from those estimates and judgments.In particular, significant estimates and judgments include those related to revenue recognition, allowance for doubtful accounts, useful lives of property and equipment, inventory reserves, valuation for goodwill and acquired intangible assets. Significant accounting policies are described in Note 2 to the financial statements included in Item 7 of our Form 10-K for the fiscal year ended June 30, 2011. We have evaluated subsequent events after the balance sheet date through the date of filing of these financial statements with the Securities and Exchange Commission for appropriate accounting and disclosure and concluded that there were no subsequent events requiring adjustment or disclosure in these financial statements. 3. Fair Value Measurement Accounting Standards Codification (“ASC”) ASC 820, “Fair Value Measurements and Disclosures,” establishes a three-level fair value hierarchy to classify the inputs used in measuring fair value, which are as follows: Level 1 inputs to the valuation methodology are based on quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 inputs to the valuation methodology are based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 inputs to the valuation methodology are based on unobservable inputs that reflect the company’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. -7- IMPLANT SCIENCES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Our financial instruments at December 31, 2011 include cash equivalents, certificates of deposit, accounts receivable, a note receivable, accounts payable, a senior secured promissory note and a senior secured convertible promissory note. The carrying amounts of cash and cash equivalents, certificates of deposit, receivables and accounts payable are representative of their respective fair values because of the short-term maturities or expected settlement dates of these instruments. The fair value of debt, as included in Note 13, is based on the fair value of similar instruments. These instruments are short-term in nature and there is no known trading market for our debt. The following table provides the fair value measurements of assets and liabilities as of December 31, 2011: Fair Value Measurements as of December 31, 2011 Description Carrying Value at Dec. 31,2011 Quoted Prices in Active Markets for Identical Assets Level 1 Significant Other Observable Inputs Level 2 Significant Unobservable Inputs Level 3 Certificates of deposit $ $ $
